                   Case 4:20-cv-05883-JSW Document 61 Filed 09/09/20 Page 1 of 2



 1   SEYFARTH SHAW LLP
     Angelo A. Paparelli (SBN 98446)
 2   apaparelli@seyfarth.com
 3   Steven J. Malm (SBN 252706)
     smalm@seyfarth.com
 4   601 South Figueroa Street, Suite 3300
     Los Angeles, CA 90017
 5   Telephone: (213) 270-9600
     Facsimile: (213) 270-9601
 6
     Counsel for Amicus Curiae
 7

 8

 9                                        UNITED STATES DISTRICT COURT

10                         IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     IMMIGRANT LEGAL RESOURCE CENTER, et                  Case No. 4:20-cv-05883-JSW
12   al.
                                                           NOTICE OF APPEARANCE FOR
13                          Plaintiffs,                    ANGELO A. PAPARELLI ON BEHALF
                                                           OF AMICUS CURAIE
14   v.
                                                          The Hon. Jeffrey S. White
15   CHAD F. WOLF, et al.
                                                          Date:     September 25, 2020
16                                                        Time:     9:00 a.m.
                           Defendants.                    Courtoom: 5, 2nd Floor
17

18

19
20

21

22

23

24

25

26

27

28


                   NOTICE OF APPEARANCE FOR ANGELO A. PAPARELLI, CASE NO. 4:20-CV-05883-JSW
     65240519v.1
                   Case 4:20-cv-05883-JSW Document 61 Filed 09/09/20 Page 2 of 2



 1
              PLEASE TAKE NOTICE that the following attorney from Seyfarth Shaw LLP hereby
 2
     files this Notice of Appearance in the above-captioned case on behalf of Amicus Curaie. Please
 3
     serve notices upon counsel at the following address:
 4

 5                                  Angelo A. Paparelli (SBN 98446)
 6                                      apaparelli@seyfarth.com
                                  601 South Figueroa Street, Suite 3300
 7                                      Los Angeles, CA 90017
                                       Telephone: (213) 270-9600
 8                                     Facsimile: (213) 270-9601
 9
      Dated: September 9, 2020                       /s/ Angelo A. Paparelli
10

11                                                   Angelo A. Paparelli (SBN 98446)
                                                     apaparelli@seyfarth.com
12                                                   Steven J. Malm (SBN 252706)
                                                     smalm@seyfarth.com
13                                                   SEYFARTH SHAW LLP
                                                     601 South Figueroa Street, Suite 3300
14
                                                     Los Angeles, CA 90017
15                                                   Telephone: (213) 270-9600
                                                     Facsimile: (213) 270-9601
16

17

18

19
20

21

22

23

24

25

26

27

28

     65240519v.1
